                                Case 2:19-cv-01577-JCM-DJA Document 32 Filed 03/26/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES LAW GROUP, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com

                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                DONNA M. GIVENS,                               Case No. 2:19-cv-01577-JCM-DJA
                      16
                                                    Plaintiff,                 STIPULATION OF DISMISSAL OF TRANS
                      17                                                       UNION, WITH PREJUDICE
                                        v.
                      18                                                       Complaint filed: September 10, 2019
                                SETERUS, INC.; EQUIFAX
                      19        INFORMATION SERVICES LLC; and
                                TRANS UNION LLC,
                      20
                                                    Defendants.
                      21

                      22                PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

                      23        the parties have stipulated to the dismissal of Defendant Trans Union LLC, from the above
                      24
                                captioned action, with prejudice.
                      25
                                //
                      26
                                //
                      27
                                //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01577-JCM-DJA Document 32 Filed 03/26/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.

                         3             Dated March 26, 2020.

                         4       KNEPPER & CLARK LLC                               QUILLING SELANDER LOWNDS WINSLETT &
                                                                                   MOSER, P.C.
                         5       /s/ Matthew I. Knepper
                         6       Matthew I. Knepper, Esq., SBN 12796               /s/ Jennifer R. Bergh
                                 Miles N. Clark, Esq., SBN 13848                   Jennifer R. Bergh, Esq., SBN 14480
                         7       5510 So. Fort Apache Rd, Suite 30                 6900 N. Dallas Parkway, Suite 800
                                 Las Vegas, NV 89148                               Plano, Texas 75024
                         8       Email: matthew.knepper@knepperclark.com           Email: jbergh@qslwm.com
                                 Email: miles.clark@knepperclark.com
                         9
                                                                                   ALVERSON TAYLOR & SANDERS
                      10         HAINES & KRIEGER, LLC                             Trevor Waite, Esq., SBN 13779
                                 George H. Haines, Esq., SBN 9411                  6605 Grand Montecito Parkway, Suite 200
                      11         8985 S. Eastern Avenue, Suite 350                 Las Vegas, NV 89149
                                 Las Vegas, NV 89123                               Email: twaite@alversontaylor.com
                      12         Email: ghaines@hainesandkrieger.com
                                                                                   Counsel for Defendant
                      13         Counsel for Plaintiff                             Trans Union LLC
                      14         WRIGHT FINLAY & ZAK, LLP
                      15
                                 /s/ Ramir M. Hernandez
                      16         R. Samuel Ehlers, Esq., NBN 9313
                                 Ramir M. Hernandez, NBN 13146
                      17         7785 W. Sahara Ave., Suite 200
                                 Las Vegas, NV 89117
                      18
                                 Email: sehlers@wrightlegal.net
                      19         Email: rhernandez@wrightlegal.net

                      20         Counsel for Defendant
                                 Seterus, Inc.
                      21
                                                                     ORDER GRANTING
                      22
                                     STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
                      23

                      24
                                IT IS SO ORDERED.
                      25
                                                                      _________________________________________
                      26                                              UNITED STATES DISTRICT COURT JUDGE
                      27                                              DATED this ____30,
                                                                             March    day of _______________ 2020
                                                                                         2020.
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
